09/17/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0454



                                       DA 20-0454
                                                                       FILED
 STATE OF MONTANA,                                                      SEP 17 2021
                                                                      Bowen Greenwood
                                                                    Clerk of Supreme Coun
             Plaintiff and Appellee,                                   State of Montano



       v.                                                         ORDER

 GEORGE ISAAC CARLON,

             Defendant and Appellant.


      Appellant George Isaac Carlon, through counsel, has filed a 60-day motion for
extension of time within which to file the opening brief.
       IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including November 16, 2021, within which to prepare, file, and serve the opening brief.
       No further extensions will be granted.
       DATED this          ay of September, 2021.

                                                 For the Court,